Citation Nr: 0504883	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  97-29 814	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a skin disorder 
described as actinic keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

The extensive adjudicative history of the current appeal to 
the Board of Veterans Appeals (the Board) is from rating 
actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  This was detailed 
at great length in the 11 page long Introduction section of 
the Board decision of August 2001, and will not be repeated 
herein.  Suffice it to say that there have been various 
issues before the Board and otherwise addressed by the RO on 
prior occasions.

Most recently, in the August 2001 decision, the Board 
remanded the case for specific development on the now merged 
claims.  Since then, the RO has granted service connection 
for right carpal tunnel syndrome, and that issue is no longer 
part of the current appeal.  On review of the entire file, 
the Board finds that the issues currently remaining on appeal 
are best stated as shown on the front page of this decision.

Service connection is now in effect for temporomandibular 
joint (TMJ) disorder, residuals of extraction of tooth #31, 
rated as 20 percent disabling; allergic rhinitis, rated as 10 
percent disabling; left varicocele, rated as 10 percent 
disabling; carpal tunnel syndrome, right hand (major) 
disability, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; and headaches associated with TMJ 
disorder, residuals of extraction tooth #31, rated as 10 
percent disabling.  The veteran also receives special monthly 
compensation on account of loss of use of a creative organ 
under 38 U.S.C.A. § 1114, subsection (k).


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the remaining appellate issues.

2.  The veteran's service and/or service-connected 
disabilities were significant factors in and contributors to 
his current psychiatric disability.  

3.  A chronic left knee disorder was not shown in service or 
for years thereafter; and current left knee problem are not 
associable with service or any incident therein.

4.  A skin disorder including actinic keratosis was, at least 
in part, reasonably contributed to by the veteran's in-
service sun exposure, and any current symptoms associable 
therewith may be considered to have been in excess of any 
skin problems due to endemic sun exposure before and since 
service.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder cannot be reasonably 
dissociated from service and/or service connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103 (West 
1991 & Supp. 2003); 38 C.F.R. §§ 3.304, 3.306, 3.307, 3.309, 
3.310 (2004).

2.  A chronic left knee disorder was not incurred in or 
aggravated by service and degenerative changes in the left 
knee may not be so presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 
1153; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309.   

3.  Actinic keratotis was reasonably due to service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103; 38 C.F.R. §§ 3.304, 
3.306, 3.307, 3.309 (2004).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  As noted in a prior Board 
decision, there has been a convoluted adjudicative history in 
this case, most of which problems have now been resolved.  
With regard to the three remaining appellate issues, the 
Board finds that adequate safeguards have been implemented as 
to protect the veteran's due process rights and that to 
proceed with a decision on these issues at the present time 
does not, in any way, work to prejudice the veteran or his 
entitlements.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2003), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


I.  An acquired psychiatric disorder
Factual Background

Service records reflect no sign of complaints or treatment 
for mental health problems and there were no residuals of 
such disability shown on the separation examination.  

There is a notation in the records [after treatment for now 
service-connected problems involving his then "huge" 
varicocele] that the veteran could no longer stand the Army.  

And, although there appear to be clinical records missing 
from the file, in April 1974, it was specifically noted that 
he continued to have anxiety for which he had been prescribed 
medications.  (emphasis added).

Service connection is now in effect for temporomandibular 
joint (TMJ) disorder, residuals of extraction of tooth #31, 
rated as 20 percent disabling; allergic rhinitis, rated as 10 
percent disabling; left varicocele, rated as 10 percent 
disabling; carpal tunnel syndrome, right hand (major) 
disability, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; and headaches associated with TMJ 
disorder, residuals of extraction tooth #31, rated as 10 
percent disabling.  The veteran also receives special monthly 
compensation on account of loss of use of a creative organ 
under 38 U.S.C.A. § 1114, subsection (k).

Clinical reports are of record from both private and VA 
facilities and physicians for comparative purposes relating 
to the veteran's circumstances, experiences and mental health 
before and since service.

Several private physicians have noted the focus by the 
veteran on his left varicocele and the purported impact of 
his secondary infertility on his life.  

Clinical records contemporaneous to the time when ongoing 
evaluations were being made to determine whether the 
varicocele was in fact causing his low sperm count, and at 
the time he was informed that he was probably sterile and 
could never have children as a result, the then young veteran 
was described as more and more anxious.

One private examiner has seen the veteran over a period of 
time and has noted that he is unable to cope well with 
changes, and such has the effect of destabilizing him.

VA treatment records show that he had developed considerable 
sleep problems and his stress management was to be addressed.  
At one time it was thought that he might have post-traumatic 
stress disorder (PTSD), and although he manifested some of 
the components of that disability, the diagnosis was not 
confirmed.  

In 1998, the alternative diagnoses noted in VA records were 
PTSD, major depression and personality disorder.  

There are repeated references in both psychiatric and 
urological notations of record to his being upset since the 
time of being told that he was infertile and would never have 
children, and that along with the "being upset", he had 
become more and more intense, discouraged and anxious.  He 
had been drinking, and when he stopped drinking, he 
apparently developed increased depression and anxiety for 
which medications were prescribed.

One private physician who has seen the veteran for years 
provided a statement in July 1998 to the effect that the 
veteran

has acknowledged service connected loss 
of testicular function with sterility.  
He is alleging psychological consequences 
of such loss, including impairment of 
relationships, especially since he would 
not be able to father any children, and 
depression secondary to such 
circumstances.  This has been a concern 
that he has brought up at various times 
during the course of his therapy sessions 
with me.  (emphasis added)

On VA examination in August 1998, the veteran gave an 
extensive history including of having had a difficult 
childhood.  He had entered service as a means for 
advancement.  However, when he developed physical problems, 
including the varicocele, and was unable to continue, he 
became more and more depressed.  

Extensive testing was undertaken and a lengthy report is in 
the file.  The examiner noted that the veteran attributed his 
depression and inability to socialize to his infertility 
problems but admitted that he had had problems most of his 
life with dealing with others.  Diagnoses were early onset 
dysthymia and avoidant personality disorder, with a Global 
Assessment of Functioning (GAF) score of 60.  Axis III was 
shown as (service connected) sinusitis and varicocele 
ligation resulting in infertility.  (emphasis added).

On VA examination in December 2000, similar extensive history 
was taken as identified above.  It was noted that while the 
veteran attributed his depression to his sterility, he had 
long had low self esteem.

Axis I diagnoses were made of dysthymia, anxiety disorder and 
alcohol dependence in remission.  Axis II was avoidant 
personality disorder.  Axis III was sterility secondary to 
varicocele ligation; and Axis IV was sterility, limited 
social support. GAF was 61.  (emphasis added).

The examiner opined that while the veteran's military 
situation may not have caused his depression, "(h)owever, it 
may have reinforced his belief of his inadequacy.  It also 
may have added to his use of avoidance as a way of dealing 
with his anxiety evolving from his feelings of inadequacy".  
(emphasis added)

On another extensive VA mental health evaluation in January 
2003, a similar history to that given in the earlier 
examinations was noted.  In summary, the assessments of 
others, both private and VA, were supported.  It was noted 
that while his varicocele and other military-related problems 
had not caused his mental health difficulties; that his 
problems predated his service; and that he

has much difficulty coping and medical 
and interpersonal stressors in general 
because of his psychiatric disorders and 
his maladjustment cannot be attributed 
solely to his infertility.  (emphasis 
added)

Analysis

In this case, the extensive evidence of record clearly 
establishes, and the veteran does not dispute, that he had a 
difficult childhood.  Throughout his lifetime, he has had 
impaired "people skills" and other traits that may be 
potentially traced to his underlying personality disorder.  

However, there is no indication that he had any acquired 
psychiatric disorder prior to service.  

In service, as he began to develop a variety of organic 
problems, he was in fact diagnosed with anxiety.  

These particular organic problems have continued, and are 
now, for the most part, service connected.  Those 
particularly with regard to the right hand, sinusitis and 
most important of all, his varicocele with associated 
infertility, have certainly had a significant impact.  He is 
himself convinced that they have been the most singularly 
important factor in the development of his now full-blown 
psychiatric disability.  This may be somewhat of an 
overstatement, and in any event, he is not qualified to 
provide such an opinion.  (See Espiritu, op. cit.)  

Nonetheless, it is clear that he believes that his lack of 
social skills at this point are hindered greatly by his 
infertility, and this cannot be discounted as part and parcel 
of virtually a self-fulfilling prophesy.  In addition, his 
mental health has now, in great part proportionate to how his 
organic problems have worsened, deteriorated to the point 
where he is now diagnosed with dysthymia as a predominant 
diagnosis, reflecting significant depressive features.

Accordingly, while the veteran's military service and the 
disabilities he acquired therein may not have been the total 
and/or underlying problem, i.e., related to his personality 
structure, this does not necessarily negate the possibility 
that his service also was a contributing factor.  The 
pertinent regulations in that regard are cited above 
including the General Counsel opinion.  His military service 
clearly saw the first signs of an acquired psychiatric 
disability which has continued to present and increased as 
his service-connected disabilities' symptoms have increased.  
This is true whether the disability, in the aggregate, is 
diagnosed as anxiety, as it was in service and since, or more 
recently, as dysthymia.  And although the evidence is 
certainly not unequivocal, there is certainly doubt raised 
which must be resolved in his favor, and service connection 
is warranted for an acquired psychiatric disorder as a result 
of service and/or service-connected disabilities.


II.  A left knee disorder
Factual Background

The clinical records in this case encompass four volumes.  
The pertinent evidence with regard to his left knee will be 
summarized below.

On the veteran's entrance examination, he reported that he 
had had a "Bruise tendon - in knee   Right leg" [emphasis 
added].  On examination, the examiner recorded that the 
veteran had had a left knee injury [emphasis added] in 
January 1973 at which time X-ray films had been negative; on 
entrance into service, the veteran denied any current 
symptoms.

Service records reflect no sign of complaints or injury 
relating to the left knee and there were no residuals of such 
disability shown on the separation examination.

It should be noted that service connection had been denied by 
the RO and the Board for bilateral foot problems.

On VA examination in June 1989, some 13 years after 
separation from service, the veteran reported that he had 
pain in various joints.  He said that he thought that he had 
started to have left knee pain at the end of his service 
time, but this had really been noticed in the past 3-4 years.  
Both knees would hurt if he had been walking for an extended 
distance or standing still.  He said he had never had knee X-
rays.  Examination of his left knee showed extension of 0 
degrees, flexion to 140 degrees.  There was no deformity or 
crepitus.  He had mild tenderness of the suprapatellar bursa.  
On X-rays of the left knee, there was no sign of fracture or 
abnormal soft tissue calcifications.  There was no evidence 
of osseous destruction.  In general, the examiner felt that 
he had bilateral suprapatellar bursitis.

Ongoing evaluative reports are in the file relating to left 
knee complaints.  In clinical records from 2000, the veteran 
was described as having chronic bilateral knee pain with 
degenerative joint disease.

A statement is of record from the veteran's employment 
supervisor at the post office to the effect that he had been 
noted to limp, and when asked what was wrong, he had said 
that he had an injury in a helicopter assault training and he 
fell on his left knee.  His injury was not job related, said 
his supervisor, and he continued to do his job well despite 
the knee complaints.

A statement was received from SGS, M.D., dated in October 
2000, to the effect that the veteran said he injured his back 
and left patella while with the 101st Airborne and he jumped 
out of a helicopter and fell on his knee.  Except for some 
mild tenderness over the lateral facet of the patella, 
examination was normal.  X-rays showed an area at the medial 
aspect of the patellofemoral joint on the lateral view that 
was said to look like an ossicle at the medial shelf.  
Diagnosis was chondromalacia of the patella of the left knee.

On a VA examination in April 2003, the veteran reported that 
he had jumped out of a helicopter landing on his left patella 
while in service in 1974.  He reported that there was 
swelling and pain, but was apparently able to continue fairly 
normal activity.  He said that he had had symptoms since 
then.  The examiner noted that no record could be found of 
that alleged injury.  On examination, the veteran said he had 
had pain since then but this had become more constant of 
late.  He now had some popping and catching in the knee and 
aching when standing for an entire day.  He was able to 
fulfill his post office duties, however.  Stairs were a 
problem.  

On examination, the left knee seemed quite unremarkable.  
There was no swelling or effusion and he had full range of 
motion.  There was no subpatellar crepitus and patellar grind 
test was negative.  Patellar tracking was normal.  The knee 
was stable with all ligaments intact.  Muscle measures were 
equal and normal.  X-rays were fairly unremarkable.

The examiner opined that

it is unlikely that the patient's left 
knee symptoms are related to his military 
duty.  He reports one episode of injury 
which could not be confirmed.  His 
physical examination at this time does 
not indicate any significant disability 
in that knee.  (emphasis added)

Analysis

In assessing the clinical evidence and other associated 
reports in this case, it is clear from the entrance 
examination report that the veteran had had some sort of knee 
injury in 1973, several months prior to his entrance into 
service.  What remains unclear is whether the pre-service 
injury involved his left or right knee.  In any event, it was 
stated that X-rays had then been negative and he had no 
symptoms at the time of entrance into service.  

Moreover, there is no sign of complaint or injury to the left 
knee in service.  And while he alleges that he hurt his knee 
in jump training, there is no collateral substantiation for 
his having injured the knee in a jump out of a helicopter at 
some time prior to his separation.  Even assuming that he did 
sustain some sort of injury in that manner, there were no 
left knee symptoms noted in service medical records or on 
examination at separation.

There is also no evidence of chronic left knee disorder or 
arthritic changes in more than a decade following separation 
from service, and no diagnosed left knee disorder prior to 
the 2000's when he was said to have chondromalacia and 
degenerative changes in both knees.  

Medical expert opinion has been rendered that it is unlikely 
that any current left knee problem is in any way related to 
service experiences and the Board is not in a position to 
disagree with that opinion.  The evidence is not evenly 
balanced in this regard, a doubt is not raised, and service 
connection is not reasonably warranted for any left knee 
disorder as being the result of service.  

III.  A skin disorder [actinic keratoses]

The veteran resided in Hawaii before and after service, and 
in addition to being stationed in Germany for a time, he was 
in equatorial located, sun-belt type areas during service, so 
he has been exposed to sunlight most of his life.  He reports 
that he spent some time in a special unit on a mission in 
Thailand, which was undocumented; he had been scheduled to go 
to Vietnam but that was canceled.

His primary argument is that the intensity and circumstances 
of his sun exposure, and the fact that he was actually 
sunburned in service as opposed to merely exposed during 
nonservice periods, and had no way to care for his skin as he 
had when at home, are such that there is a reasonable basis 
for concluding that his current skin problems are a result of 
his in-service sun exposure.  [He also provides collateral 
argument as to a possible relationship between his current 
skin problems and excess exposure to X-rays and other 
radiation in service, and other arguments, but since the 
issue can be resolved without those, they will not be 
discussed herein].

Service records are limited but do not reflect clinical 
reports of sunburn complaints or care.  However, the 
veteran's service documents reflect that he was in 
armorer/supply unit associated with the 587th Signal Co. 

A service buddy, KN and fellow HI resident, noted that he and 
the veteran were stationed together; he served as a cook.  
Mr. N observed that as the mess hall clerk when he was at 
Patch Barracks and the veteran was with the 587th Signal Co., 
he saw the veteran on a daily basis at meal time and that at 
times, his face was sunburned.  He would say that he had been 
at the rifle range all day in the hot sun.  

In the 1990's, the veteran began to develop recurrent skin 
lesions including those diagnosed as actinic keratosis in 
various areas on his face and arms, etc.  LYM, M.D., in a 
statement in 1999, opined that these are usually due to 
increased sunlight exposure.  Extensive clinical records are 
in the file reflecting his care for these skin lesions.

A special dermatological evaluation was undertaken in June 
2003 to assess the etiology and nature of his skin lesions.  
The examiner noted that the veteran felt that a number of his 
skin lesions may have been related to his service.  He had 
brought records from his private dermatologist who had 
evaluated the various lesions and found hypertrophic actinic 
keratosis, blue nevus and seborrheic keratosis.  The examiner 
felt that some of the lesions were not possible to relate to 
his service, i.e., the milia, blue nevus and seborrheic 
keratoses.  However he opined that 

It is possible that sun exposure during 
his service may have contributed to his 
actinic keratosis, but certainly sun 
exposure before and after his service 
probably played much of a part.  
(emphasis added). 

After providing his physical assessment of the veteran's skin 
lesions, in another assessment, he  stated that 

It is possible that the sun exposure 
during his service may have contributed 
in part to the development of actinic 
keratosis but certainly the sun exposure 
prior to and after his time in the 
service would have contributed to the 
condition as well.  

In this case, it is entirely possible that a variety of 
causes contributed in one degree or another to the veteran's 
more recent skin problems, specifically his actinic 
keratosis.  Indeed, it is entirely probable that this is the 
case.  

However, he has credibly argued, and his allegations have 
been supported by his service comrade and are entirely 
consisent with his service records, that he was exposed to 
excess sun and experienced sunburn while in service.  

There is medical expert opinion that attributes at least part 
of his current problem with actinic keratoses to that in-
service sun exposure.  

It is sufficient that the added sun exposure in service was a 
significant contributory cause.  And in his case, played a 
pivotal role in the development of the specific lesion 
identified as actinic keratosis.  A doubt is raised which 
must be resolved in his favor, and service connection is 
granted.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.

Service connection for a left knee disorder is denied.

Service connection for actinic keratosis is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


